


110 HR 6401 IH: Renewable Energy Jobs and Security

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6401
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Inslee (for
			 himself, Mr. Delahunt,
			 Mr. Honda,
			 Mr. McDermott, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Science and Technology
			 and Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To spur rapid and sustainable growth in renewable
		  electricity generation in the United States through priority interconnection,
		  renewable energy payments, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy Jobs and Security
			 Act.
		2.FindingsThe Congress finds that:
			(1)Electricity produced from renewable
			 resources helps to reduce greenhouse gas emissions, and limits emissions of
			 other pollutants regulated pursuant to the Clean Air Act, enhances national
			 energy security, and provides substantial economic benefits.
			(2)The need exists for the rapid expansion of
			 low and zero carbon-emitting electric generation at a far greater pace than
			 current levels.
			(3)Distributed
			 electric generation is energy efficient, promotes grid stability and reduces
			 transmission system congestion during periods of peak demand.
			(4)A
			 transition toward renewable energy sources brings economic benefit to consumers
			 by reducing their exposure to increasingly volatile fossil fuel markets.
			(5)Renewable energy payments, also known as
			 feed-in tariffs, are a proven mechanism for accelerating the
			 development of renewable energy in grid-connected areas.
			(6)By guaranteeing
			 access to the grid and setting a favorable price per unit of power, feed-in
			 tariffs ensure that renewable energy is a sound long-term investment for
			 companies, for industry, and for individuals and thereby creates a strong
			 economic incentive for investing in renewable energy technologies.
			(7)The
			 International Energy Agency, the European Commission and the United Kingdom’s
			 Stern Review have determined that feed-in tariff policies in Germany, Spain,
			 France and other European Union countries have achieved larger renewable energy
			 deployment at lower costs, compared with policies in other European Union
			 countries.
			3.PurposeThe purpose of this Act is to—
			(1)enable the rapid
			 and sustainable development of distributed renewable electricity generation in
			 the United States;
			(2)stimulate the development of new jobs and
			 industry in the United States;
			(3)create a stable and
			 secure market for capital investments in renewable energy technologies;
			(4)reduce air and
			 water pollution, related health problems and health-care expenditures;
			(5)help prevent greenhouse gas concentrations
			 in the atmosphere from reaching levels that would cause dangerous global
			 temperature increases of more than 2 degrees Celsius above pre-industrial
			 levels;
			(6)protect natural
			 resources in the United States;
			(7)allow all citizens
			 to participate in renewable electricity generation;
			(8)reduce the price
			 volatility and long term costs of electricity;
			(9)place the United
			 States at the forefront of the global renewable energy revolution; and
			(10)reduce the
			 dependence of the United States on foreign sources of energy.
			4.DefinitionsSection 3 of the Federal Power Act (16
			 U.S.C. 794) is amended by adding the following new paragraphs at the
			 end:
			
				(30)The term
				renewable energy means energy generated from—
					(A)solar thermal, solar photovoltaic, wind,
				geothermal or marine and hydrokinetic renewable energy;
					(B)biomass (as
				defined in section 9001 of the Farm Security and Rural Investment Act of 2002
				(7 U.S.C. 8101));
					(C)landfill
				gas;
					(D)biogas derived
				from farm waste; or
					(E)qualified hydropower.
					(31)The term geothermal energy
				means energy derived from a geothermal deposit (within the meaning of section
				613(e)(2) of the Internal Revenue Code of 1986).
				(32)The term
				marine and hydrokinetic renewable energy means energy derived
				from—
					(A)waves, tides, and
				currents in oceans, estuaries, and tidal areas;
					(B)free flowing water
				in rivers, lakes, and streams;
					(C)free flowing water
				in an irrigation system, canal, or other man-made channel, including projects
				that utilize nonmechanical structures to accelerate the flow of water for
				electric power production purposes; or
					(D)differentials in
				ocean temperature (ocean thermal energy conversion).
					(33)The term
				renewable energy facility means an electric energy generation unit
				owned and operated by any person (including a utility) that—
					(A)is placed in
				service after December 31, 2008;
					(B)provides
				electricity directly to the electric power grid;
					(C)uses renewable
				energy as its sole energy source; and
					(D)has a nameplate
				capacity of not more than 20 megawatts.
					(34)The term network upgrades
				means additions or modifications to any system for the transmission or
				distribution of electric energy at or beyond the point at which a generator
				interconnects to the system to accommodate renewable energy generated by a
				renewable energy facility and delivered to the system.
				(35)(A)The term qualified
				hydropower means—
						(i)incremental hydropower generation that is
				achieved from increased efficiency or additions of capacity made on or after
				January 1, 2009, at a hydroelectric facility that was placed in service before
				that date; or
						(ii)additions of capacity made on or
				after January 1, 2009, at an existing nonhydroelectric dam, if—
							(I)the hydroelectric project installed on
				the nonhydroelectric dam is licensed by the Federal Energy Regulatory
				Commission and meets all other applicable environmental, licensing, and
				regulatory requirements, including applicable fish passage requirements;
							(II)the nonhydroelectric dam was placed in
				service before the date of the enactment of this paragraph and operated for
				flood control, navigation, or water supply purposes and did not produce
				hydroelectric power on the date of the enactment of this paragraph; and
							(III)the hydroelectric project is operated
				so that the water surface elevation at any given location and time that would
				have occurred in the absence of the hydroelectric project is maintained,
				subject to any license requirements imposed under applicable law that change
				the water surface elevation for the purpose of improving the environmental
				quality of the affected waterway.
							(B)The Federal Energy Regulatory
				Commission shall certify if a hydroelectric project licensed at a
				nonhydroelectric dam meets the criteria described in subparagraph
				(A)(ii)(III).
					(C)Nothing in this paragraph shall affect
				the standards under which the Federal Energy Regulatory Commission issues
				licenses for and regulates hydropower projects under part I of the Federal
				Power
				Act.
					.
		IInterconnection
			101.Federal
			 interconnection standards for renewable energy facilitiesPart II of the Federal Power Act is amended
			 by adding the following new section after section 210:
				
					210A.Expedited
				Federal interconnection standards for renewable energy facilities
						(a)Federal
				standardsIn order to
				encourage the use of renewable energy facilities and to ensure the safety and
				reliability of renewable energy facilities and transmission systems
				interconnected with those facilities, within one year after the enactment of
				this section, the Commission shall propose rules establishing standards for the
				physical connection between—
							(1)renewable energy
				facilities; and
							(2)transmission
				facilities of transmitting utilities subject to the jurisdiction of the
				Commission under this part.
							(b)Expedited
				proceduresThe standards
				under this section shall include separate expedited procedures for
				interconnecting renewable energy facilities up to 10 kilowatts and a separate
				standard that expedites interconnection for renewable energy facilities up to
				2000 kilowatts. In designing such expedited procedures, the Commission shall
				consider model rules published by the Interstate Renewable Energy
				Council.
						(c)Final
				ruleWithin 2 years after the enactment of this section, and
				after notice and opportunity for comment, the Commission shall promulgate, and
				from time-to-time thereafter revise, final standards under this section. Such
				revisions shall take into account changes in the underlying standards and
				technologies. Such revisions shall be made available to State regulatory
				authorities for their consideration prior to final promulgation.
						(d)Safety,
				reliability, performance, and costThe standards under this section shall
				establish those measures for the safety and reliability of the affected
				equipment and transmission systems as may be appropriate. Such standards shall
				be consistent with the reliability standards under section 215 and all
				applicable safety and performance standards established by the national
				electrical code, the Institute of Electrical and Electronics Engineers,
				Underwriters Laboratories, or the American National Standards Institute, and
				the North American Electric Reliability Council, yet constitute the minimum
				cost and technical burdens to the interconnecting renewable energy facility as
				the Commission shall, by rule, prescribe.
						(e)Additional
				chargesThe standards under this section shall prohibit the
				imposition of additional charges by the owners or operators of transmission
				systems for equipment or services for interconnection that are additional to
				those necessary to achieve the objectives of subsection (d).
						(f)ReliabilityThe rules under this section shall include
				provisions respecting minimum reliability of renewable energy facilities
				(including reliability of such facilities during emergencies) and rules
				respecting reliability of electric energy service to be available to such
				facilities from transmitting utilities and public utilities during emergencies.
				Consistent with standards approved by the Commission under section 215, rules
				for the purchase of electric energy from a renewable energy facility shall also
				ensure that such purchases do not affect the reliability of any person
				purchasing electric energy from the renewable energy facility.
						(g)Grid
				interconnection-related network upgradesThe standards under this
				subsection shall provide the following:
							(1)The obligation to provide priority
				interconnection for renewable energy facilities (as required under subsection
				(h)) shall apply to:
								(A)Any transmitting utility providing
				transmission service subject to the jurisdiction of the Commission to electric
				utilities in a retail service territory that includes the renewable energy
				facility if—
									(i)such transmitting
				utility is in possession of transmission facilities technically suitable to
				receive electricity from the renewable energy facility; and
									(ii)there is no other
				transmission or distribution facility with a technically and economically more
				suitable connection point.
									(B)Transmission facilities shall be deemed to
				be technically suitable under subparagraph (A) even if feeding in the
				electricity requires the transmitting utility to upgrade its transmission
				facilities at a reasonable economic expense, as determined by the Commission.
				In this case, the transmitting utility shall upgrade its transmission
				facilities without undue delay, if so requested by an interconnecting renewable
				energy facility.
								(C)The obligation to
				upgrade the transmission facilities shall apply to all technical facilities
				required for operating the transmission system and to all connecting
				installations which are owned by or passed into the ownership of the
				transmitting utility.
								(2)ExceptionsThe standards under this section shall not
				require any transmitting utility to interconnect with renewable energy
				facilities or to provide priority access to available transfer capability on
				the transmission system if the transmitting utility is already committed
				through long-term contracts to full capacity of its load and such utility has
				no ability to transmit any new generation from renewable energy facilities to
				any other electric utility.
							(3)Costs of network
				upgradesThe standards under
				this section shall provide that all prudently incurred costs associated with
				network upgrades to accommodate new renewable energy facilities for the
				purchase and transmission of electricity produced from renewable energy
				facilities shall be initially borne by the electric utility or transmitting
				utility. The electric utility or transmitting utility shall be reimbursed for
				such costs through the regional cost sharing mechanism under section
				225.
							(h)Priority of
				ordersAny renewable energy
				facility may apply to the Commission for an order requiring the interconnection
				of such facility with the transmission system of any transmitting utility in
				accordance with the standards under this section, and the Commission shall
				issue such an order after notice and opportunity for hearing in accordance with
				section 210(b). The Commission shall give priority to the consideration of
				applications from renewable energy facilities under this section over
				applications for orders under section 210 and shall ensure that applications by
				renewable energy facilities are given priority interconnection and priority
				access to available transfer capability on the transmission system over
				applications from facilities that are not renewable energy facilities.
						(i)Interconnection
				clusteringTo facilitate the
				objectives of subsection (h) relating to interconnection and to reduce backlogs
				in the interconnection queue, the Commission may consider a clustering approach
				to the interconnection of electric generation facilities with a nameplate
				capacity greater than 2 megawatts. Under such interconnection clustering
				procedures, requests for interconnection that are placed within succeeding
				6-month periods may be eligible to be interconnected concurrently.
						(j)Relationship to
				existing law regarding interconnectionExcept as otherwise provided in this
				section, nothing in this section affects the application of section 210 of this
				Act or section 111(d)(16) (relating to interconnection) of the Public Utility
				Regulatory Policies Act of 1978. Nothing in this section shall be interpreted
				as an expansion of the jurisdiction of the Commission with respect to the
				facilities subject to the jurisdiction of the Commission.
						(k)Effective
				dateThis section shall take effect with respect to applications
				submitted to the Commission under subsection (h) after the effective date of
				regulations promulgated under this
				section.
						.
			102.Adoption of
			 certain standards
				(a)Interconnection
			 not subject to Federal Power Act jurisdictionSection 113(b) of the Public Utility
			 Regulatory Policy Act of 1978 (16 U.S.C. 2623) is amended by adding the
			 following at the end thereof:
					
						(6)Interconnection
				standardsEach electric
				utility shall adopt such standards for the interconnection with renewable
				energy facilities as are necessary as to ensure that renewable energy
				facilities are given priority interconnection and priority access to available
				capacity on the transmission and distribution system of such utility over
				electricity from facilities that do not generate electricity from renewable
				energy facilities and permit any renewable energy facility to apply to the
				State regulatory authority for an order requiring the interconnection of such
				facility with the system of the electric utility. Such standards shall be based
				on the standards promulgated by the Commission under section 210A of the
				Federal Power Act. Such standards shall not affect the application of section
				111(d)(15).
						.
				(b)Conforming
			 amendmentsSection 113(a) of
			 such Act is amended by adding the following at the end of subsection (a):
			 For purposes of applying this section in the case of the standard under
			 paragraph (6) of subsection (b), in lieu of the two-year period referred to in
			 this section there shall be substituted a period of one year after the date on
			 which a rule is prescribed or revised by the Commission under section 210A.
			  .
				IIRENEWABLE ENERGY
			 PAYMENTS 
			201.Renewable
			 energy payment study and report
				(a)Definitions
					(1)The term renewable energy
			 facility has the meaning provided by section 3 of the Federal Power
			 Act.
					(2)The term Commission refers to
			 the Federal Energy Regulatory Commission.
					(b)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, and every 2 years thereafter, the
			 Secretary of Energy, acting through the Lawrence Berkeley National Laboratory
			 and the National Renewable Energy Laboratory, shall jointly transmit to
			 Congress and to the Commission a report that spatially maps national renewable
			 energy resources and conducts cost assessments for renewable energy facility
			 development with respect to all available technologies. Such reports may draw
			 from reviews and assessments conducted pursuant to section 201 of the Energy
			 Policy Act of 2005. Such reports shall each include each of the
			 following:
					(1)Maps of renewable
			 energy resource availability based on the best available data and at the
			 highest spatial resolution necessary to help identify the best sites for the
			 development of renewable energy facilities.
					(2)Recommendations for minimum tariff rates
			 that should be paid during each of the following 2 years to renewable energy
			 facility operators to provide for reasonable profits for renewable energy
			 facility owners (with consideration to development costs, including costs of
			 manufacturing, installation, operation and maintenance) pursuant to the
			 standard under section 215 of the Public Utility Regulatory Policies Act of
			 1978 (as amended by section 202 of this Act), adjusted by an appropriate annual
			 tariff degression, with consideration to the following:
						(A)The maps described
			 in paragraph (1).
						(B)The goal is to provide for the profitable
			 development of renewable energy facilities that use available commercialized
			 technologies and operate within regions that, on average, experience the top
			 30th percentile of renewable energy resource potential in the United
			 States.
						(C)The best available scientific and
			 electricity market data, including data made available through reports from
			 amendments made by section 202 of this Act.
						(D)The renewable
			 energy technology market, including advancements in research, development,
			 deployment and innovation.
						(E)The percentage of renewable power
			 generation for each technology that can be reliably accommodated on the
			 electric grid.
						(3)Recommendations to
			 the Commission regarding new renewable energy technologies that may be
			 considered eligible for future power purchase agreements under the standard
			 under section 210B of the Federal Power Act, as added by section 202 of this
			 Act.
					(4)Other
			 recommendations to the Commission and to State regulatory authorities regarding
			 electricity reliability, technical, economic, legal or safety considerations
			 that could be acted upon in order to better achieve the purposes of this
			 Act.
					(5)Renewable energy
			 facility operators shall upon request, provide the Commission, the State
			 regulatory authorities, the Secretary of Energy (acting through the Lawrence
			 Berkeley National Laboratory and the National Renewable Energy Laboratory) any
			 information that may be relevant to performing their duties under this
			 Act.
					(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Energy such sums as may be
			 necessary to carry out this section.
				202.Guaranteed power
			 purchase agreements
				(a)Public utilities
			 regulated under the Federal Power ActPart II of the Federal Power Act is amended
			 by adding the following new section after section 210A (as added by this
			 Act):
					
						210B.Renewable
				energy payments
							(a)Renewable energy
				payment rulesNot later than
				2 years after the date of enactment of the Renewable Energy Jobs and Security
				Act, the Commission shall prescribe, and from time-to-time thereafter revise,
				such rules as it determines necessary to encourage the purchase of electric
				energy by public utilities from renewable energy facilities. The rules shall
				require public utilities to offer to purchase electric energy from renewable
				energy facilities in accordance with this section at uniform national rates
				established pursuant to this section. Each such public utility shall purchase
				electricity from renewable energy facilities on a priority basis, and each
				transmitting utility (as defined in the Federal Power Act) shall transmit such
				energy on a priority basis. Such rules shall be prescribed, after consideration
				of recommendations made in reports under section 201 of the Renewable Energy
				Jobs and Security Act, after consultation with representatives of State
				regulatory agencies having ratemaking authority for electric utilities, and
				after public notice and a reasonable opportunity for interested persons (and
				State agencies) to submit data, views, and arguments. Such rules may not
				authorize a renewable energy facility to make any sale for purposes other than
				resale.
							(b)Effective
				dateThe rules under this section shall apply only to contracts
				for the purchase and sale of electric energy from renewable energy facilities
				entered into after the effective date of such rules and before the date 20
				years after such effective date.
							(c)Renewable energy
				payment rates for purchase of power
								(1)PurposesThe purposes of this subsection are
				to—
									(A)provide for the profitable development of
				renewable energy facilities that use available commercialized technologies and
				operate within regions that, on average, experience the top 30th percentile of
				renewable energy resource potential in the United States;
									(B)prevent excessive
				profits for renewable energy facility operators;
									(C)minimize upward
				pressure on renewable energy market prices; and
									(D)prevent
				unnecessary costs to ratepayers.
									(2)Uniform national
				ratesExcept as otherwise specified in this section, the rates
				paid for the purchase of electric energy from renewable energy facilities under
				contracts entered into under this section shall be established on a uniform
				national basis by the Commission by rule. Such rates shall be—
									(A)fixed throughout
				the duration of a contract extending for a period of at least 20 years;
									(B)no less than the
				amount needed for development plus a reasonable profit, with consideration
				to—
										(i)the technology
				used;
										(ii)the year the
				installation is placed into service; and
										(iii)the size of the
				renewable energy facility.
										(3)Rates of
				returnSuch rates shall be
				set to provide a nominal, post-tax project internal rate of return of not less
				than 10 percent after recovery of all operating and maintenance costs for
				projects sited in locations with favorable renewable energy resource potential,
				consistent with the purposes of this subsection.
								(4)Bonus
				tariffsBonus rates may be
				paid to provide additional incentives for each of the following
				purposes:
									(A)Biogas-powered
				renewable energy facilities to promote electric generation from biogas derived
				from farm waste.
									(B)Renewable energy
				facility development in areas where distributed generation reduces grid
				congestion and improves overall grid efficiency.
									(C)For power delivered from renewable energy
				facilities on peak.
									(D)To renewable energy facilities with onsite
				energy storage capability that significantly increases the capacity factor or
				availability.
									(5)Periodic
				adjustmentThe Commission
				shall review the rates under this subsection every 2 years and adjust those
				rates applicable to prospective contracts in accordance with paragraph (2) and
				in a manner that is consistent with the purposes of this subsection.
								(6)Degression
				ratesFor new facilities
				commencing construction in each year after the first year for which tariffs
				under this section applied to any facility, the tariffs rates paid under this
				standard under this section may be reduced relative to the previous year in
				accordance with annual tariff degression rates. Such degression rate shall be
				specific to each technology.
								(7)PriorityThe rules under the standard under this
				subsection shall require each public utility to purchase and each transmitting
				utility to transmit renewable energy from renewable energy facilities on a
				priority basis. Such requirement shall not apply if the public utility or
				transmitting utility is already committed through long-term contracts to full
				capacity of its load and such utility has no ability to transmit any new
				generation from renewable energy facilities to a neighboring utility.
								(d)ReliabilityThe rules under this section shall include
				provisions respecting minimum reliability of renewable energy facilities
				(including reliability of such facilities during emergencies) and rules
				respecting reliability of electric energy service to be available to such
				facilities from public utilities during emergencies. The rules shall also
				insure that such purchases do not affect the reliability of the purchasing
				public utility.
							(e)Standard
				contractsThe Commission
				shall approve a standard contract to be used in all power purchase agreements
				under this section that are subject to the jurisdiction of the Commission under
				this part. The contract shall include the prices paid for each kilowatt hour
				generated, the duration of the contract. The Commission shall provide public
				utilities subject to the jurisdiction of the Commission with standard contracts
				within 18 months of the date of enactment of this subsection.
							(f) Relationship to
				other Federal and State standards, requirements, taxes, and
				benefitsExcept for
				accelerated tax depreciation, no person who elects to sell power under a
				contract under this section shall be entitled to any tax credits or deductions
				associated with renewable energy production under Federal tax laws or to any
				other incentives or benefits under any Federal law associated with renewable
				energy. Any State or utility may provide additional incentives to promote the
				deployment of renewable energy facilities and, except as provided in subsection
				(g) with respect to net metering, any renewable energy facility may utilize
				such benefits. No public utility making purchases of electric energy under a
				contract under this section shall be exempt from any State law requiring
				minimum purchase percentages of renewable energy. No renewable energy facility
				making sales of renewable energy to a public utility under this section shall
				be entitled to any credit or allowance for renewable energy generation under
				any such State or Federal law. Any credit or allowance for renewable energy
				generation needed to meet any State or Federal law requiring minimum purchases
				of renewable energy shall belong to the public utility that purchases electric
				energy under a contract under this section unless otherwise specified in State
				or Federal law.
							(g)Net
				meteringIf energy generated
				by any renewable energy facility is eligible for net metering treatment under
				State law, all energy generated by such facility shall be subject to such State
				law in lieu of this section unless the owner or operator of the facility makes
				an election for such electric generation to be subject to this section. For
				renewable energy facilities interconnecting to public utilities within the
				jurisdiction of the Commission, the election shall be submitted to the
				Commission in such form and at such time as the Commission shall prescribe by
				rule. The election shall include notice to the appropriate State agency
				administering the State net metering program.
							(h)Public reporting
				requirementsBy September 30
				of each calendar year after 2009, each public utility shall publicly report to
				the Energy Information Administration without undue delay the following
				information recorded during the previous calendar year:
								(1)The network upgrade costs associated with
				compliance with the standards under section 210A of this Act.
								(2)The total quantity
				of electricity and the total amounts paid to renewable energy facility
				operators in accordance with compliance with the rules under this
				section.
								(3)The total quantity of electricity delivered
				to by the public utility.
								(4)The total number of renewable energy
				facilities of each technology and application in the area in which the public
				utility supplies electric energy.
								(5)For each technology and application, the
				amount of growth in capacity installed relative to the number of new
				interconnections in the area in which the public utility supplies electric
				energy.
								(6)The total amount of electricity (in kWh)
				generated by renewable energy facilities and from other renewable energy
				sources in the area in which the public utility supplies electric
				energy.
								(7)The proportion of wind development that is
				owned and operated by and for communities in the area in which the public
				utility supplies electric energy.
								(8)The proportion of solar development that is
				owned and operated by customers in the area in which the public utility
				supplies electric energy.
								(9)The location of new renewable energy
				facility development relative to population density in the area in which the
				public utility supplies electric energy.
								(i)Reports by the
				Energy Information AdministrationIn each of the first 2 years and every 2
				years thereafter after the enactment of this section, the Secretary of Energy,
				acting through the Energy Information Administration, shall make public and
				submit to Congress a report that shall include the number of new renewable
				energy facilities in each State and the environmental benefits and effects of
				the addition of those generators. There are authorized to be appropriated to
				the Secretary of Energy such sums as may be necessary to carry out this
				subsection.
							(j)Safety and
				performance standards(1)All renewable energy
				facilities entering into contract under this section shall meet all applicable
				safety and performance and reliability standards established under section 215
				or by the national electrical code, the Institute of Electrical and Electronics
				Engineers, Underwriters Laboratories, the North American Electric Reliability
				Corporation or the American National Standards Institute.
								(2)The Commission shall, after consultation
				with State regulatory authorities and nonregulated utilities and after notice
				and opportunity for comment, limit by regulation the imposition of additional
				charges by electric suppliers and local distribution system operators for
				equipment or services for safety or performance that are additional to those
				necessary to meet the standards and requirements referred to in paragraph (1)
				of this subsection and subsection (g)(3) of section 210A of the Federal Power
				Act (relating to network upgrades).
								(k)Exemptions
								(1)In
				generalSales of electric
				energy by renewable energy facilities under this section are exempt from
				regulation under other provisions of this part and from State laws and
				regulations respecting the rates, or respecting the financial or organizational
				regulation, of electric utilities, or from any combination of the
				foregoing.
								(2)ExceptionsNo
				renewable energy facility shall be exempt under this subsection from—
									(A)the provisions of
				section 210, 211, or 212 of this Act or the necessary authorities for
				enforcement of any such provision under this Act; or
									(B)any license or
				permit requirement under part I of this Act, any provision under this Act
				related to such a license or permit requirement, or the necessary authorities
				for enforcement of any such requirement.
									(l)Federal
				contractsNo contract between
				a Federal agency and any electric utility for the sale of electric energy by
				such Federal agency for resale which is entered into after the date of the
				enactment of this Act may contain any provision which will have the effect of
				preventing the implementation of any rule under this section with respect to
				such utility. Any provision in any such contract which has such effect shall be
				null and
				void.
							.
				(b)Electric
			 utilities not regulated by FERCSection 113 of the Public Utility
			 Regulatory Policies Act of 1978 is amended as follows:
					(1)By
			 adding the following new paragraph at the end of subsection (b):
						
							(7)Standard
				contracts for power purchases from renewable energy facilitiesEach electric utility shall purchase
				electric energy from renewable energy facilities (as defined in the Federal
				Power Act) under standard contracts for a 20-year period with rates that are
				the same as in the case of purchases of electric energy under contracts under
				section 210B of the Federal Power Act by public utilities subject to the
				jurisdiction of the Commission under that
				Act.
							.
					(2)By adding the
			 following at the end of subsection (a): For purposes of applying this
			 section in the case of the standard under paragraph (7) of subsection (b), in
			 lieu of the two-year period referred to in this section there shall be
			 substituted a period of one year after the date on which a rule is prescribed
			 or revised by the Commission under section 210B of the Federal Power Act.
			  .
					203.Regional cost
			 sharing mechanismPart II of
			 the Federal Power Act is amended by adding the following new section at the end
			 thereof:
				
					225.Regional cost
				sharing mechanism
						(a)PurposeThe purpose of this section is to finance
				the power purchase agreements under the regulations under section 210B (and
				under the corresponding standard required by section 113(b)(7) of the Public
				Utility Regulatory Policies Act of 1978) and interconnection and network
				upgrades referred to in section 210A (and under the corresponding standard
				under section 113(b)(6) of the Public Utility Regulatory Policies Act of 1978)
				by creating a cost sharing mechanism that equally distributes additional costs
				of compliance with the Renewable Energy Jobs and Security Act to electricity
				customers on a regional basis.
						(b)Cost
				sharingNot later than 1 year
				after the date of enactment of this Act, the Commission shall, in consultation
				with State regulatory authorities and nonregulated utilities, design a regional
				cost redistribution mechanism that shall consist of a nonbypassable system
				benefits charge payable by every end-use consumer of an electric utility to the
				electric utility. Revenue from such charge shall be transferred to a national
				renewable energy corporation to be referred to as the RenewCorps
				to be established by such utilities and approved by the Commission for purposes
				of this section. The Commission shall design a system benefits charge,
				determine the amount of such charge, and establish a cost distribution
				mechanism so as to achieve each of the following:
							(1)Full reimbursement to electric utilities
				and transmitting utilities for the costs associated with network upgrades and
				interconnection (including the carrying costs of capital while awaiting
				reimbursement) carried out in accordance with the standards under section 210A
				and section 113(b)(6) of the Public Utility Regulatory Policies Act of 1978 and
				for the additional costs of the power purchase requirements of section 210B and
				section 113(b)(7) of the Public Utility Regulatory Policies Act of 1978.
							(2)Ensure that systems benefits charges are
				based on energy usage.
							(3)Ensure that
				monthly charges shall apply to customers according to projected program
				costs.
							(c)Compliance with
				accounting rulesRenewCorps shall comply with such accounting
				rules and other rules as may be established by the Commission.
						(d)Regional
				disbursement of funds
							(1)ReimbursementFunds received by RenewCorps from the
				systems benefits charge under this section shall be disbursed to electric
				utilities and transmitting utilities to provide reimbursement for—
								(A)the costs
				associated with network upgrades interconnection carried out in accordance with
				the standards under section 210A and section 113(b)(6) of the Public Utility
				Regulatory Policies Act of 1978;
								(B)the additional
				costs of the power purchase requirements of section 210 B and section 113(b)(7)
				of the Public Utility Regulatory Policies Act of 1978 to reimburse such
				utilities for the full additional cost of such power purchase agreements (as
				adjusted under paragraph (3)).
								(2)Quarterly
				disbursementFunds received by RenewCorps from the systems
				benefits charge under this section shall be disbursed on a quarterly basis. The
				Renew Corps shall distribute such revenue to electric utilities within each
				region of the North American Electric Reliability Corporation (NERC) in the
				United States in proportion to the revenue raised within each such
				region.
							(3)Avoid double
				cost recoveryReimbursements from RenewCorps to electric
				utilities and transmitting utilities for costs associated with compliance with
				the Renewable Energy Jobs and Security Act may not also be eligible for
				recovery by any other
				means.
							.
			204.Consistency
			 with environmental lawsNothing in this Act shall be deemed to waive
			 any existing Federal or State environmental protection provision, including the
			 requirements of any of the following:
				(1)The National
			 Forest Management Act of 1976 (16 U.S.C. 472a et seq.).
				(2)The Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
				(3)The National
			 Environmental Policy Act of 1969 (42 U.S.C. 4231 et seq.).
				(4)The Federal Water
			 Pollution Control Act of 1969 (33 U.S.C. 1251 et seq.).
				(5)The Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
				
